United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1165
                       ___________________________

   Sarah Jackson, Special Administrator for the Estate of Troy Allen Tucker

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Joseph Buckman, Dr., St. Vincent Hospital; Pulaski County Detention Facility;
 Williams, Warden, Tucker Unit, ADC; James, Assistant Warden, Tucker Unit,
 ADC; - Cobbs, Major, Tucker Unit, ADC; Rectenwald, Dr., Tucker Unit, ADC

                           lllllllllllllllllllll Defendants

  Doc Holladay, Sheriff, Pulaski County; originally sued as Doc Holiday; Carl
  Johnson, Dr., Pulaski County Regional Detention Facility; Catherine Smith,
Nurse, Pulaski County Regional Detention Facility; originally sued as C. Smith;
Rhonda Anderson, Nurse, Pulaski County Regional Detention Facility; originally
sued as Anderson; Donna Washburn, Nurse, Pulaski County Regional Detention
                     Facility; originally sued as Washburn

                    lllllllllllllllllllll Defendants - Appellees

Wright, Deputy, Pulaski County Detention Facility; K. Lacking, Deputy, Pulaski
  County Detention Facility; Felix, Dr., Diagnostic Unit, ADC; Hall, Major,
      Diagnostic Unit, ADC; John Doe, Warden, Diagnostic Unit, ADC

                           lllllllllllllllllllll Defendants

                                  Randy Morgan

                     lllllllllllllllllllll Defendant - Appellee
                          Maxim Healthcare Services, Inc.

                             lllllllllllllllllllll Defendant
                                     ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: March 11, 2014
                                Filed: June 27, 2014
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

GRUENDER, Circuit Judge.

       Troy Tucker brought this lawsuit alleging that, during his incarceration as a
pretrial detainee, he received constitutionally deficient medical care and that medical
officials used excessive force against him while responding to his medical
emergency.1 The district court2 granted the defendants’ motions for summary
judgment with respect to Tucker’s claims brought under 42 U.S.C. § 1983 and
dismissed his state-law claims without prejudice. Tucker appeals, and we affirm.




      1
        Tucker died while this appeal was pending, and Sarah Jackson was substituted
as a party in her capacity as the special administrator of Tucker’s estate. See Fed. R.
App. P. 43(a)(1); Fed. R. Civ. P. 25(a)(1).
      2
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
I.    Background

       Tucker was incarcerated as a pretrial detainee at the Pulaski County Regional
Detention Facility (“PCRDF”) from approximately September 28, 2009 until March
1, 2010. Shortly after his arrival, Tucker began complaining about various medical
concerns, including a surgical thread that was protruding from a wound on his
abdomen (the “surgical wound”). This surgical wound arose after Tucker underwent
bowel obstruction surgery almost a year earlier. Although Tucker testified that the
surgical wound was “[n]ot really” infected when he arrived at PCRDF, Tucker
complained of bleeding from and severe pain around the surgical wound in a
grievance dated September 30, 2009. Tucker alleges that, around this same time,
Nurse Catherine Smith told him that she did not have to treat the surgical wound
because it predated his incarceration. Tucker raised further concerns about the
surgical wound in early October 2009, this time complaining in a grievance that
“sometimes pus[] and/or blood seeps out of it.” Tucker worried that an “[i]nfection
could set in” around the surgical wound. Tucker filed another grievance shortly
thereafter, which he addressed to Randy Morgan, the Chief of Detention at PCRDF,
that reiterated his concerns about the surgical wound.

       Tucker met with Dr. Carl Johnson, a physician who worked at PCRDF, on or
about October 16, 2009. During this appointment, Tucker raised his concern about
the surgical wound as well as numerous other medical concerns, including his history
of colon cancer, his asthma, pain in his fingers and toes, and soreness around his
port—a medical device that had been implanted under the skin on Tucker’s chest to
facilitate his previous chemotherapy treatment. Dr. Johnson’s report shows that he
ordered Tucker to continue taking six of his prescriptions, provided Tucker with
cream for his hands, and had Tucker sign a form consenting to the release of his
previous medical records to PCRDF. Dr. Johnson also examined Tucker’s abdomen,
which Dr. Johnson reported as being soft, non-tender, and non-distended, with bowel
sounds being present. Dr. Johnson thus concluded that “[t]here was nothing unusual

                                        -3-
about [Tucker’s] stomach, per se, that was a major concern at that point.” Tucker
concedes that Dr. Johnson examined his abdomen but nonetheless asserts that Dr.
Johnson failed to examine the surgical wound visually by lifting Tucker’s shirt. Dr.
Johnson does not recall whether he performed a visual examination of the surgical
wound at this time.

       Less than a week later, Tucker complained in a grievance appeal that Dr.
Johnson had not examined the surgical wound. Tucker expressed concern that the
“thread hanging out could cause [an] infection.” On November 3, Tucker filled out
a sick call form in which he repeated his concerns about the surgical wound. Two
weeks later, on or about November 17, Tucker saw Dr. Johnson for a second time. It
is undisputed that Dr. Johnson visually examined the surgical wound this time. Dr.
Johnson reports observing a “small purulent wound with a mild rash on [Tucker’s]
mid-abdomen” that he described as “minor.” Dr. Johnson prescribed an oral
antibiotic, antibiotic cream, and pain medicine as treatment for Tucker. Tucker
acknowledges that Dr. Johnson treated his surgical wound this time but testified that
the surgical wound was still bleeding and draining pus when he left PCRDF.

       On January 7, 2010, Tucker lost consciousness near the door of his cell.
Several guards and nurses, including Nurse Rhonda Anderson and Nurse Donna
Washburn, responded to the emergency medical code. Upon their arrival, Tucker
contends that Nurse Anderson administered an ammonia inhalant so that he would
regain consciousness and, while doing so, hit his nose. Tucker analogized the blow
to a “karate hit.” Tucker, however, never received any medical treatment for his nose.
It did not bleed, and the “karate hit” did not leave a cut, a scratch, or a
bruise. Tucker’s contemporaneous descriptions of the incident, contained in a
grievance and an appeal therefrom, do not mention this alleged “karate hit.”

       Before moving him from the floor, Tucker concedes that the nurses checked
his heart rate and blood pressure. Once this check was complete, the nurses asked the

                                         -4-
guards to carry Tucker to his bed. The guards, Tucker alleges, refused to help the
nurses. As a result, Nurse Anderson and Nurse Washburn lifted Tucker, who was
6’3” and weighed approximately 170 pounds, by his arms and dragged him to his bed.
Tucker testified that rather than place him gently on his bed, the nurses dropped him
on it, causing the middle part of his back to strike the side of the bed and leading to
an injury to his back. As evidence of his injury, Tucker points to Nurse Washburn’s
report documenting this incident, which recounts that once Tucker had been placed
on the bed, she cleaned and dressed a “[q]uarter size skin tear” on Tucker’s left hip.
The nurses then left Tucker’s cell, at which point Tucker contends that Nurse
Anderson said “that ought to wake him up.”

       Tucker sued Dr. Johnson, Nurse Smith, Nurse Anderson, Nurse Washburn, and
various other officials, including Doc Holladay, the Sheriff of Pulaski County,
Arkansas, and Morgan. The district court granted the defendants’ motions for
summary judgment with respect to Tucker’s § 1983 claims and dismissed Tucker’s
state-law claims without prejudice. This appeal followed.

II.   Discussion

       We review the grant of summary judgment de novo, Reed v. City of St. Charles,
561 F.3d 788, 790 (8th Cir. 2009), affirming if “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law,” Fed. R. Civ.
P. 56(a). “At the summary judgment stage, facts must be viewed in the light most
favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those
facts.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Fed. R. Civ. P. 56(c)). In
order to survive a properly supported motion for summary judgment, there must be
more than “some metaphysical doubt as to the material facts.” Matsushita Elec.
Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The evidence must
be “such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                         -5-
      A.     Deliberately Indifferent Medical Care

      As a pretrial detainee, Tucker’s right to medical care arises under the Due
Process Clause of the Fourteenth Amendment. See Vaughn v. Greene Cnty., 438 F.3d
845, 850 (8th Cir. 2006). Although Tucker’s claim is rooted in the Fourteenth
Amendment, we apply the deliberate-indifference standard that governs claims
brought by convicted inmates under the Eighth Amendment. See id.; Fourte v.
Faulkner Cnty., 746 F.3d 384, 387 (8th Cir. 2014).

       Whether an official was deliberately indifferent requires both an objective and
a subjective analysis. Scott v. Benson, 742 F.3d 335, 339-40 (8th Cir. 2014). Under
the objective prong, Tucker must establish that he suffered from an objectively
serious medical need. See id. at 340. To be objectively serious, a medical need must
have been “diagnosed by a physician as requiring treatment” or must be “so obvious
that even a layperson would easily recognize the necessity for a doctor’s attention.”
Id. (quoting Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997)). Under the
subjective prong, Tucker must show that an official “actually knew of but deliberately
disregarded his serious medical need.” Id. This showing requires a mental state
“akin to criminal recklessness.” Id. (quoting Gordon v. Frank, 454 F.3d 858, 862
(8th Cir. 2006)). Consequently, Tucker must show “more than negligence, more even
than gross negligence” to evince deliberate indifference. Fourte, 746 F.3d at 387
(quoting Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000)). Merely
demonstrating that a prison doctor committed medical malpractice is insufficient to
establish deliberate indifference. Id. at 389; Estelle v. Gamble, 429 U.S. 97, 106
(1976). An inmate must demonstrate that a prison doctor’s actions were “so
inappropriate as to evidence intentional maltreatment or a refusal to provide essential
care.” Dulany v. Carnahan, 132 F.3d 1234, 1240-41 (8th Cir. 1997).




                                         -6-
       Tucker’s primary argument is that Dr. Johnson’s failure to examine his surgical
wound visually in October 2009 amounted to deliberate indifference. Starting with
the objective prong of the deliberate-indifference inquiry, Tucker asserts that a
bloody, purulent, and painful surgical wound such as his is readily identifiable by a
layperson as requiring medical treatment. Cf. Hartsfield v. Coburn, 371 F.3d 454,
456 (8th Cir. 2004) (explaining that suffering “extreme pain from loose and infected
teeth, which caused blood to seep from [plaintiff’s] gums, swelling, and difficulty
eating and sleeping” is a need for medical attention obvious to a layperson).
Although Tucker’s testimony that the surgical wound was “[n]ot really” infected
when he arrived at PCRDF and his speculation after he first saw Dr. Johnson that the
“thread hanging out could cause [an] infection” may suggest otherwise, we assume
without deciding that the surgical wound constituted an objectively serious medical
need when Tucker first saw Dr. Johnson. See Krout v. Goemmer, 583 F.3d 557, 568
(8th Cir. 2009).

       There is no genuine dispute of material fact with respect to whether Dr.
Johnson was deliberately indifferent to this medical need. Tucker’s complaint is not
that Dr. Johnson completely refused to examine his abdomen in October 2009.
Indeed, Tucker admits that Dr. Johnson examined his abdomen in certain respects at
this time. Dr. Johnson’s treatment notes confirm as much by documenting his
observations that Tucker’s abdomen was soft, non-tender, and non-distended, and that
bowel sounds were present. As a result of this examination, Dr. Johnson concluded
that “[t]here was nothing unusual about [Tucker’s] stomach, per se, that was a major
concern at that point.” Tucker’s complaint, then, is that Dr. Johnson’s examination
of his abdomen should have been more extensive in light of Tucker’s concern about
the surgical wound. In particular, Tucker contends that Dr. Johnson should have
visually examined the surgical wound. However, absent from the record is any
evidence that Dr. Johnson’s examination of Tucker’s abdomen was “so inappropriate
as to evidence intentional maltreatment or a refusal to provide essential care.”
Dulany, 132 F.3d at 1241. Dr. Johnson testified that his examination of Tucker’s

                                         -7-
abdomen was sufficient to conclude that it did not need treatment at that time, and it
is undisputed that Dr. Johnson ordered treatment for several of Tucker’s other
maladies as a result of this same appointment. It also is undisputed that after Tucker
continued to complain about the surgical wound, he saw Dr. Johnson again, who
prescribed medication and an antibiotic ointment for the surgical wound.

       At most, Tucker has established that Dr. Johnson should have known that his
examination of Tucker’s abdomen on October 16 was professionally deficient. This
is tantamount to a showing of medical malpractice or negligence, not deliberate
indifference. See, e.g., Fourte, 746 F.3d at 389 (“At best, [the evidence] show[s] that
[medical officials] should have known they were committing malpractice—but
medical malpractice is not deliberate indifference.”); Estelle, 429 U.S. at 106 (“[A]
complaint that a physician has been negligent in diagnosing or treating a medical
condition does not state a valid claim of medical mistreatment under the Eighth
Amendment.”). We thus affirm the grant of Dr. Johnson’s motion for summary
judgment.

       We also affirm the grant of summary judgment to Nurse Smith. In his briefs,
Tucker refers to a comment that Nurse Smith purportedly made about the surgical
wound. Tucker testified that when he arrived at PCRDF, Nurse Smith told him she
did not have to treat the surgical wound because it predated his incarceration.
However, Tucker has not identified any evidence that Nurse Smith ever refused or
failed to treat the surgical wound. Cf. Dulany, 132 F.3d at 1239 (“Deliberate
indifference may be demonstrated by prison guards who intentionally deny or delay
access to medical care or intentionally interfere with prescribed treatment, or by
prison doctors who fail to respond to prisoner’s serious medical needs.”).3


      3
        Absent an underlying constitutional violation, Tucker’s official-capacity and
failure-to-supervise claims against Holladay and Morgan necessarily fail. See Wilson
v. Spain, 209 F.3d 713, 717 (8th Cir. 2000); McCoy v. City of Monticello, 411 F.3d

                                          -8-
      B.     Excessive Force

       We turn now to Tucker’s claim that Nurse Anderson and Nurse Washburn used
excessive force against him while responding to Tucker’s medical emergency. The
Due Process Clause of the Fourteenth Amendment protects pretrial detainees from
“the use of excessive force that amounts to punishment.” Graham v. Connor, 490
U.S. 386, 395 n.10 (1989) (citing Bell v. Wolfish, 441 U.S. 520, 535-39 (1979)).
Because the Due Process Clause “prohibits any punishment of a pretrial detainee, be
that punishment cruel-and-unusual or not,” Edwards v. Byrd, 750 F.3d 728, 732 n.2
(8th Cir. 2014) (emphasis in original), we ask whether the defendant’s purpose in
using force was “to injure, punish or discipline” the detainee, id. at 732 (quoting
Putnam v. Gerloff, 639 F.2d 415, 421 (8th Cir. 1981)). An official’s use of force does
not amount to punishment in the constitutional sense if it is “but an incident of some
other legitimate governmental purpose.” Bell, 441 U.S. at 535, 538 (providing an
analogous rule in the context of a conditions-of-confinement challenge brought by
pretrial detainees). Moreover, conduct that is merely negligent or grossly negligent
does not implicate the protections of the Due Process Clause. See, e.g., Daniels v.
Williams, 474 U.S. 327, 328 (1986); Clemmons v. Armontrout, 477 F.3d 962, 966
(8th Cir. 2007); Wilson v. Lawrence Cnty., 260 F.3d 946, 955 (8th Cir. 2001). The
objective indicia relevant to the excessive-force analysis under the Fourth
Amendment guide this due-process inquiry. See Andrews v. Neer, 253 F.3d 1052,
1060-61 & 1061 n.7 (8th Cir. 2001) (setting forth relevant factors, including “the
need for the application of force, the relationship between the need and the amount


920, 922 (8th Cir. 2005). To the extent Tucker asserts that Morgan, who is not a
physician, was deliberately indifferent for his personal involvement in Tucker’s
medical care, this claim lacks merit for much the same reason: there was no
constitutional violation in which Morgan could have participated. See Wilson, 209
F.3d at 717. We thus affirm the grant of Holladay and Morgan’s motion for summary
judgment with respect to Tucker’s medical-treatment claims.

                                         -9-
of force that was used, the extent of the injury inflicted, and whether [the force] was
used for punishment or instead to achieve a legitimate purpose”); see generally
Kingsley v. Hendrickson, 744 F.3d 443, 449-53 (7th Cir. 2014).

       But a de minimis quantum of force is not actionable under the Due Process
Clause. See Bell, 441 U.S. at 539 n.21 (“There is, of course, a de minimis level of
imposition with which the Constitution is not concerned.” (quoting Ingraham v.
Wright, 430 U.S. 651, 674 (1977)); cf. Hudson v. McMillian, 503 U.S. 1, 9-10 (1992)
(“The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments
necessarily excludes from constitutional recognition de minimis uses of physical
force, provided that the use of force is not of a sort ‘repugnant to the conscience of
mankind.’” (quoting Whitley v. Albers, 475 U.S. 312, 327 (1986)); Chambers v.
Pennycook, 641 F.3d 898, 906 (8th Cir. 2011) (stating that under the Fourth
Amendment, “[a] de minimis use of force is insufficient to support a claim” (emphasis
in original)). Even though such a trivial use of force may be cognizable under state
tort law, “the Fourteenth Amendment is not ‘a font of tort law to be superimposed
upon whatever systems may already be administered by the States.’” Cnty. of
Sacramento v. Lewis, 523 U.S. 833, 848 (1998) (quoting Paul v. Davis, 424 U.S. 693,
701 (1976)).

       Viewing the evidence in the light most favorable to Tucker, Nurse Anderson’s
act of hitting Tucker’s nose, which he likened to a “karate hit,” was a de minimis use
of force that is not actionable under the Due Process Clause. See Leary v. Livingston
Cnty., 528 F.3d 438, 443-45 (6th Cir. 2008) (concluding that a “karate chop kind of
deal” to a pretrial detainee’s neck that did not cause pain and that the detainee did not
perceive as a threat is a de minimis use of force); see also Askew v. Millerd, 191 F.3d
953, 958 (8th Cir. 1999) (“Section 1983 is intended to remedy egregious conduct, and
not every assault or battery which violates state law will create liability under it.”
(quoting Haberthur v. City of Raymore, 119 F.3d 720, 723 (8th Cir. 1997)). To begin
with, Tucker never saw a doctor or a nurse for an injury to his nose. The “karate hit,”

                                          -10-
as Tucker concedes, did not cause any objectively verifiable injury. Tucker’s nose
did not bleed from the blow nor did it leave a bruise, a cut, or even a scratch on his
nose. Furthermore, on the day of the incident, Tucker filed a grievance against Nurse
Anderson complaining about her handling of the incident. This contemporaneous
grievance detailed multiple, specific objections about Nurse Anderson’s
behavior—ranging from her attitude to her statements and actions—but failed to
mention that she struck his nose or that this act caused pain or injured his nose in any
way. Consequently, immediately after the incident, Tucker did not perceive Nurse
Anderson’s act to be objectionable enough to include in his grievance. Tucker’s
grievance appeal, which he filed several days later, also failed to mention the “karate
hit” by Nurse Anderson. The only alleged effect of the “karate hit” that we can
discern from Tucker’s testimony is that, along with the ammonia inhalant, Nurse
Anderson’s act prompted him to regain consciousness and that “the stress factor went
up” as a result. These negligible effects, however, do not render such an act, which
did not cause an objectively verifiable physical injury and which was not
objectionable enough to include in Tucker’s contemporaneous grievance, cognizable
under § 1983. See Leary, 528 F.3d at 445 (“Whatever else non-actionable de minimis
force may be, it must include a touching that neither ‘hurt’ nor threatened the
individual.”).

       Tucker also contends that genuine issues of material fact remain with respect
to his claim that Nurse Anderson and Nurse Washburn used excessive force by
dragging him to his bed and dropping him on it. We disagree. The force used by the
nurses to move Tucker to his bed was incidental to their legitimate purpose of
responding to and mitigating Tucker’s medical emergency. See Bell, 441 U.S. at 538;
cf. Vaughn, 438 F.3d at 850 (describing a pretrial detainee’s due-process right to
medical care). Tucker acknowledges that, when they responded to the medical
emergency code, Nurse Anderson and Nurse Washburn came to the scene to help
him. Indeed, before they lifted him from the floor, the nurses checked his heart rate
and his blood pressure. After doing so, the nurses asked the guards to move Tucker

                                         -11-
to his bed because, as Nurse Washburn explained, “I needed to get him up off that
floor.” But the guards, according to Tucker, refused to help the nurses. This left
Nurse Washburn and Nurse Anderson, who Tucker described as a “small person,” to
carry Tucker to his bed. Tucker was 6’3” and weighed approximately 170 pounds.
Although Tucker contends that the nurses roughly dragged him to his bed and
dropped him on it, there is no indication in the record that the nurses’ purpose in
moving Tucker to his bed was anything other than responding to and mitigating the
medical emergency. See Bell, 441 U.S. at 538 (“A court must decide whether the
disability is imposed for the purpose of punishment or whether it is but an incident
of some other legitimate governmental purpose.”); Edwards, 750 F.3d at 732.

        Tucker’s contention that being dropped on the bed injured his back does not
alter this conclusion. See Andrews, 253 F.3d at 1061 & n.7 (explaining that the extent
of any injury inflicted can be relevant to the due-process inquiry); cf. Wilkins v.
Gaddy, 559 U.S. 34, 37 (2010) (stating in the Eighth Amendment context that “[t]he
extent of injury may . . . provide some indication of the amount of force applied”);
Chambers, 641 F.3d at 906 (reaching an identical conclusion in the Fourth
Amendment context). Tucker testified that the nurses released their grip on his arms
before they had laid him on the bed, causing his back to strike the side of the bed as
he fell. Tucker admits that he never received any medical treatment for the resulting
pain in his back. Nonetheless, as evidence of this injury, Tucker points to Nurse
Washburn’s report documenting the January 7 incident, in which she stated that after
moving Tucker to his bed, she treated a “[q]uarter size skin tear” on Tucker’s left hip.
Even if this injury to Tucker’s left hip—as opposed to the middle part of his back,
where Tucker testified that his back struck the bed—resulted from being dropped on
the bed, Tucker’s minor injuries are, under the circumstances, an insufficient basis to
infer that the nurses’ purpose was to punish, injure, or discipline him. See Edwards,
750 F.3d at 732. At most, these injuries suggest that the nurses should have insisted
on having assistance before moving Tucker or failed to use due care when moving
him by themselves. But “the Due Process Clause is simply not implicated by a

                                         -12-
negligent act of an official causing unintended loss of or injury to life, liberty, or
property.” Daniels, 474 U.S. at 328 (emphasis omitted).

       As evidence that the nurses’ actions amounted to punishment, Tucker also
relies on his allegation that as Nurse Anderson was leaving his cell, she said “that
ought to wake him up.” This argument overlooks relevant context. Moments before
Nurse Anderson allegedly made this statement, she had, according to Tucker,
administered an ammonia inhalant to Tucker that was designed to “wake him up.”
Absent other evidence suggesting a purpose to injure, punish, or discipline a detainee,
a statement that is facially innocuous in context is insufficient to generate a genuine
issue of material fact. However, even if this context is ignored, this statement is
insufficient to generate a genuine dispute in light of the evidence discussed above.
Considering Tucker’s admission that the nurses came to the scene to help him, the
nurses’ provision of medical treatment, their attempt to return Tucker to his bed, and
the fact that Tucker suffered only minor injuries, it would require speculation to infer
a purpose to punish, injure, or discipline Tucker on the basis of Nurse Anderson’s
statement. See Dulany, 132 F.3d at 1241; see also Matsushita Elec. Indus., 475 U.S.
at 586 (requiring more than “some metaphysical doubt as to the material facts” in
order to survive summary judgment).

     Consequently, we affirm the grant of Nurse Anderson’s and Nurse Washburn’s
motions for summary judgment on Tucker’s excessive-force claim.4




      4
        Without an underlying constitutional violation, Holladay and Morgan cannot
be liable on a failure-to-supervise theory or in their official capacities for the nurses’
alleged use of excessive force. See Wilson, 209 F.3d at 717; McCoy, 411 F.3d at 922.

                                          -13-
III.   Conclusion

       For the reasons described above, we affirm.5
                       ______________________________




       5
       Tucker also asks that we reverse the dismissal of his state-law claims without
prejudice, provided that we reverse the grant of summary judgment on any of his
§ 1983 claims. Due to our resolution of this appeal, we affirm the dismissal without
prejudice of Tucker’s state-law claims.

                                        -14-